IN THE
TENTH COURT OF APPEALS
 










 
 

No. 10-07-00280-CV
 
In re scott
 erin mcGarrey
 
 

Original Proceeding
 
 

MEMORANDUM  Opinion

 
            The petition for writ of mandamus is
denied.  The motion for leave to file petition for writ of mandamus is
dismissed as moot.
 
 
 
                                                                                    BILL
VANCE
                                                                                    Justice
 
Before
Chief Justice Gray,
            Justice
Vance, and
            Justice
Reyna
Petition
denied; motion for leave dismissed as moot
Opinion
delivered and filed October 3, 2007
[CV06]